DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Because claims 8-20 are non-elected without traverse and not eligible for rejoinder because they do not include the allowable subject matter, they are canceled.
The application has been amended as follows: 

Claims 8-20 are canceled.

Allowable Subject Matter
Claims 1-4 and 6-7 (renumbered 1-6 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest “wherein position data from each one of the at least two dynamic reference bases is continuously given an accuracy weight and the position data from the more accurate dynamic reference base is weighed more strongly than the position data from the less accurate dynamic reference base for tracking patient 
Exemplary prior art US 2005/0245820 to Sarin teaches multiple reference fixtures wherein accuracy weights are continuously calculated. When the accuracy weight moves outside of a tolerance value (e.g. due to the reference fixture moving or becoming dislodged), it requires recalibration (par. 0044-0045), in contrast to the weighting of the instant invention where the less accurate reference fixture (i.e. dynamic reference base) is still used but weighted less than the more accurate reference fixture (i.e. dynamic reference base).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799